Exhibit 10.1

Non-Employee Director Compensation Policy

Cash Compensation

Effective as of July 16, 2015, each non-employee member of the board of
directors (the “Board”) of Rapid7, Inc. (the “Company”) will receive an annual
cash retainer of $30,000. The chairpersons of the Audit Committee, Compensation
Committee and Nominating and Corporate Governance Committee will receive
additional annual cash retainers of $17,000, $12,000 and $7,500, respectively.
Other members of the Audit Committee, Compensation Committee and Nominating and
Corporate Governance Committee will receive additional annual cash retainers of
$7,500, $5,000 and $3,375, respectively. Such annual cash retainers shall be
payable in equal quarterly installments, in arrears following the end of each
quarter in which the service occurred, pro-rated for any partial quarters of
service.

The Company will also reimburse all reasonable out-of-pocket expenses incurred
by non-employee directors in attending meetings of the Board or any committee of
the Board; provided, that such non-employee director timely submits to the
Company appropriate documentation substantiating such expenses in accordance
with the Company’s travel and expense policy, as in effect from time to time.

Equity Compensation

Each non-employee director who is first elected to the Board effective as of or
following the effective date of this policy will receive an initial one-time
grant of: (i) a non-qualified stock option having an aggregate grant date fair
value of $200,000 determined based upon a black-scholes option pricing model in
accordance with FASB ASC Topic 718 and having an exercise price equal to the
fair market value of the Company’s common stock on such grant date and
(ii) restricted stock units having an aggregate grant date fair market value of
$200,000, each of which will vest in three substantially equal annual
installments on each of the first three anniversaries of the date of grant,
provided that the applicable non-employee director is, as of such vesting date,
then a director of the Company.

In addition, commencing on the next annual meeting of the Company’s
stockholders, each continuing non-employee director as of the date of the annual
meeting of the Company’s stockholders will receive an annual grant of: (i) a
non-qualified stock option having an aggregate grant date fair value of $100,000
determined based upon a black-scholes option pricing model in accordance with
FASB ASC Topic 718 and having an exercise price equal to the fair market value
of the Company’s common stock on such grant date and (ii) restricted stock units
having an aggregate grant date fair market value of $100,000, each of which will
vest in full on the earlier of the first anniversary of such grant date or the
date of the next annual stockholders’ meeting, provided that the applicable
non-employee director is, as of such vesting date, then a director of the
Company.

All equity awards granted pursuant to this policy will be granted under and
shall be subject to the Company’s 2015 Equity Incentive Plan, as amended or any
successor equity incentive plan (the “Plan”) and the applicable award agreements
thereunder, including the limitations on compensation payable to non-employee
directors set forth therein. All equity awards granted pursuant to this policy
will vest in full upon, but subject to the occurrence of, a Change in Control
(as defined in the Plan).